-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application was filed as a divisional of 16/089,507 filed on 09/28/2018, which is a 371 of PCT/NL2017/050200 filed on 03/31/2017, and claims foreign priority in the Netherlands application 2016524 filed on 03/31/2016. 
Claim Status
	Claims 1-17 were cancelled. Claims 18-37 are pending and examined.
Information Disclosure Statement 
	NPL citation 1 in IDS dated 03/17/2021 was not considered because a copy of the reference was not provided to the Office. 
Claim Objections 
	Claim 32 is objected to because “polymr” is misspelled and should be “polymer”. Claim 32 is objected to because it recites an improper Markush group. It is recommended to delete “and” in “and Good’s”, so that the Markush group recites the proper format “selected form the group consisting of A, B, and C”.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 35 requires the sheet structure in claim 18 to include a polyurethane. The closest prior art of record is Sargeant ‘417. The claim is not obvious over the reference because Sargeant does not teach a sheet including a polyurethane, and it would not have been obvious to the skilled artisan to modify the device of Sargeant ‘417 by including a sheet including a polyurethane. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a list of carrier polymers without a conjunction, and the claim is indefinite because it is not clear how the listed elements are related. 
Claim 25 describes the copolymer as being “obtainable by”. The claim is indefinite because “obtainable by” means that it may be obtained by the claimed step, but is not require to be obtained by the claim step. Rejection may be obviated by replacing “obtainable by” with “obtained by”.
Claim 36 is indefinite because it is not clear what copolymer structure is implied by “based on diisocyanate liked polyester polymer and diol components”. 
Claim 37 recites the limitation "the polyester polyurethane" in line 1. There is insufficient antecedent basis for this limitation in the claim. Ground of rejection may be obviated by amending the claim to depend from claim 36, which recites “a polyester polyurethane copolymer”.
Claim 37 is indefinite because the claim does not state the units of the 50/50 ratio. 
Claim 37 is indefinite because the meaning of “/” between monomer names is not clear. 
Claim 37 is indefinite because the chemical name “4-butanediisocyanate” in line 3 is incomplete. 
Claim 37 is indefinite because it is not clear what structure is implied by “polymerized with a diol based on two 1,4-butane diol components (BDO) which are linked by a 1,4-butanediisocyanate (BDI)”. 
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 24, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant (US 2011/0081417 Al Published April 7, 2011 - of record in IDS dated 03/17/2021).
The claims encompass a tissue-adhesive device for sealing dura mater comprising elements as described by the claims.
The teachings of Sargeant are related to multi-component hydrogels (Abstract).
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a tissue-adhesive device comprising a first layer comprising a foam structure including a tissue-adhesive polymer blend comprising a bioresorbable carrier polymer and a bioresorbable synthetic tissue-reactive polymer comprising a multi-arm polyethylene glycol functionalized with at least one tissue-reactive group that comprises an activated ester, and a second layer comprising a sheet structure, with a reasonable expectation of success because Sargeant teaches a hydrogel comprising an electrophilic precursor and a nucleophilic component (paragraph 0011), where the hydrogel is utilized as a drug delivery device and a tissue scaffold (paragraph 0012). It would have been obvious to have selected four, six, or eight arm PEG having a molecular weight from 2,000 Da to 100,000 Da as the electrophilic precursor, with a reasonable expectation of success because Sargeant teaches that PEG having four, six, or eight arms functionalized with N-hydroxycussinimide and having a molecular weight from 2,000 Da to 100,000 Da are suitable as electrophilic precursors (paragraphs 0017-0021). It would have been obvious to have selected hyaluronic acid as the nucleophilic component because Sargeant teaches hyaluronic acid as a suitable nucleophilic component in the hydrogel (paragraphs 0024). The limitation that requires the blend to be a tissue adhesive is met because Sargeant teaches that the hydrogel may be utilized as tissue adhesives or sealants (paragraph 0061). It would have been obvious to have formed the hydrogel as a foam because Sargeant teaches that the precursors may be combined to form a foam, which may then be implanted into a patient. Methods of forming films and foams are known and include spraying, film casting, and lyophilization (paragraph 0060). Sargeant further teaches that hydrogel may be porous, wherein the hydrogel comprises openings which are present as a surface characteristic or a bulk material property, partially or completely penetrating the hydrogel (paragraph 0064). A porous hydrogel described by Sargeant reads on a foam. Based on the description of hydrogel and how it is form, it would have been reasonable to conclude that the hydrogel is in the form of a layer. It would have been obvious to have applied an anti-adhesive compound in the form of a film to the hydrogel, with a reasonable expectation of success because Sargeant teaches an embodiment where a bioactive agent including an anti-adhesive agent is applied to the hydrogel in any suitable form including films (paragraph 0060). It would have been obvious to have selected carboxymethyl cellulose as the anti-adhesive agent because Sargeant teaches carboxymethyl cellulose as a suitable anti-adhesive agent (paragraph 0069). A carboxymethyl cellulose film applied to the hydrogel reads on the second layer comprising a sheet structure. The intended use of the claimed device is sealing dura mater. Sargeant teaches that the device is useful a tissue adhesive and sealant (paragraph 0061) and teaches that the hydrogel composition is useful for organ and tissue repair including GI, thoracic, cardiac, neural, and other organ repair (paragraph 0062). Sargeant’s device could have been used for dealing dura mater because it comprises all of the structural elements as required by the claimed device, and it would have been reasonable to expect Sargeant’s device to be capable of being used for the same purpose as claimed device.   
	Regarding claim 26, Sargeant teaches hyaluronic acid which is a polysaccharide.
Regarding claim 27, Sargeant teaches N-hydroxysuccinimide ester.
Regarding claim 28, Sargeant teaches 4-arm PEG and 8-arm PEG.
Regarding claims 29, 33, and 34, Sargeant teaches that PEG having four, six, or eight arms functionalized with N-hydroxycussinimide and having a molecular weight from 2,000 Da to 100,000 Da are suitable as electrophilic precursors (paragraphs 0017-0021). Claimed molecular weight ranges are obvious because they over overlap with the prior art range.
	Regarding claim 30, it would have been obvious to have formed the blend by combining the natural component (hyaluronic acid) and the electrophilic component (multi-arm PEG) in a weight ratio of 1:1 to 10:1, with a reasonable expectation of success because Sargeant teaches 1:1 to 10:1 as a suitable range of weight ratios the natural component to the electrophilic component (paragraph 0031). The claimed range of ratios is obvious because it overlaps with the prior art range. 
Regarding claim 31, it would have been obvious to have added PEG functionalized with amino acids, with a reasonable expectation of success because Sargeant teaches that the blend further comprises a multi-arm PEG functionalized so that its arms include biofunctional groups such as amino acids (paragraph 0047). A multi-arm PEG functionalized with amino acids meets the claimed filler.
Regarding claim 24, it would have been obvious to have modified the blend by adding PEO-co-PPO, with a reasonable expectation of success because Sargeant teaches that the electrophilic hydrogel precursor comprises polyethylene oxide, PEO-co-PPO, among others, and combinations thereof (paragraph 0017). The component PEO-co-PPO is a synthetic carrier polymer comprising a polyether.
Regarding claim 32, it would have been obvious to have formed the blend by combining an aqueous solution of the electrophilic component with the natural component where the reaction of the components is conducted in buffered aqueous solution at a pH of about 5-12 and where the buffers include phosphate buffered saline, with a reasonable expectation of success because Sargeant teaches making the blend in such a manner (paragraph 0053).

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant as applied to claims 18, 24, and 26-34 above, and further in view of Lauto (WO 2006/021054 A1 Published March 2, 2006).
The claims are drawn to the tissue adhesive device of claim 18 and further define the device by adhesive strength and burst resistance. 
The teachings of Sargeant are relied upon as summarized above, however Sargeant does not teach suitable adhesive strength and burst resistance for tissue adhesives and sealants. 
The teachings of Lauto are related to bioadhesives for tissue repair (Abstract). Bioadhesives are in the form of films and gels, which have adhesive strength greater than about 20 kPa. Bioadhesive gels and films are useful as sealants and have a burst pressure greater than about 20 mmHg (page 22 lines 4-13). 
It would have been obvious to have combined the teachings of Sargeant and Lauto because both references are concerned with tissue sealants. It would have been prima facie obvious to a person skilled in the art to have formed Sargeant’s device having an adhesive strength greater than 20 kPa and a burst pressure greater than 20 mmHg, with a reasonable expectation of success in forming tissue sealant because it was known from Lauto that an adhesive strength greater than 20 kPa and a burst pressure greater than 20 mmHg are suitable for tissue sealants. The claimed adhesive strength of more than 1 N is expressed in units different from Lauto’s kPa. The kPa is equivalent to newtons per area. The prior art units cannot be converted to claimed units. Since the prior art range and the claimed range do not have an upper limit, it would have been reasonable to expect the two ranges to overlap. The claimed burst-resistance ranges are obvious over greater than 20 mmHg because the claimed ranges overlap with the prior art range. Burst-resistance is the same as burst pressure. It would have been reasonable to expect Sargeant’s device formed having Lauto’s burst-resistance and adhesive strength to be suitable for sealing dura mater because Lauto teaches that the bioadhesive films are suitable for use on dura mater (page 30 lines 13-15). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sargeant as applied to claims 18, 24, and 26-34 above, and further in view of Sargeant (US 2011/0087272 Al Published April 14, 2011 – of record in IDS dated 03/17/2021).
The claim 25 encompasses the device of claim 24 wherein the synthetic carrier polymer comprises a poly(D,L-lactide-co-e-caprolactone) copolymer.
	The teachings of Sargeant ‘417 are relied upon as summarized above, and do not teach the limitations of claim 25.
The teachings of Sargeant are related to a wound closure device for wound repair (Abstract). The device is formed from a hydrogel comprising natural materials, synthetic materials, bioabsorbable materials, non-absorbable materials, and mixtures thereof (paragraphs 0034 and 0040). The hydrogel is formed from multiple precursors and the formation of the hydrogel may be accomplished by having a precursor that can be activated at the time of application (paragraph 0041) where the precursors comprise a crosslinker (paragraph 0042). The precursors comprise electrophiles and nucleophiles that react with each other to form a hydrogel (paragraph 0043 and 0047). The crosslinker is selected from four, six, or eight arm PEG functionalized with N-hydroxysuccinimide and having a molecular weight from 2,000 Da to 100,000 Da (paragraphs 0047-0049). The crosslinker provides an electrophilic functional group capable of bonding with nucleophiles on another component, such as a natural component containing primary amines. The natural component may be endogenous to the patient to which the electrophilic crosslinker is applied (paragraph 0050). Sargeant teaches hyaluronic acid as a suitable nucleophilic component in the hydrogel (paragraphs 0050-0052). Sargeant teaches poly(lactide-co-e-caprolactone) as a suitable synthetic biodegradable polymer for making the tissue closure device (paragraph 0037).
Sargeant ‘417 and Sargeant ‘272 are drawn to tissue repair devices and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person skilled in the art before the effective filing date of the claimed invention to have formed the hydrogel in Sargeant ‘417 with poly(lactide-co-e-caprolactone) as the biodegradable polymer, with a reasonable expectation of success because Sargeant ‘272 teaches poly(lactide-co-e-caprolactone) as a suitable biodegradable polymer for making tissue repair devices. One of skill would have had a reasonable expectation of success because Sargeant ‘417 teaches that gels degrade due to hydrolysis of biodegradable segments in crosslinked network of polymers where it is possible to construct a gel with a desired degradation profile from a few days to months using proper degradable segment. The degradation time generally varies according to the type of degradable segment used, in the following order polyglycolate<polylactate<polycaprolactone (paragraphs 0041 and 0042). 
Sargeant ‘272 does not specify lactide as D, L, or DL. The lactide in the copolymer necessarily has one of these three configurations and it would have been obvious to have utilized any one of the three configurations. The claimed DL-lactide is obvious because it is one of three possible monomers that can be used. Since Sargeant does not specify the lactide by its conformation, it would have been reasonable to conclude that Sargeant intended for any conformation to be suitable.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617